DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 21 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chino (U.S. Patent Publication No. 2014/0146503).
Regarding claim 1, in Figures 1A, 1B, and 3A, Chino discloses a printed circuit board comprising: a substrate (20) including an external connection pad (30); and a metal post (40, Figure 1B) extending to the outside of the substrate in a thickness direction of the substrate from the external connection pad, wherein the metal post includes: a first post portion (top half portion of 41), a second post portion (42/43) extending to the outside of the substrate in the thickness direction of the substrate, and a third post portion (bottom half portion of 41 that surrounds the bottom surface of 42) extending to the outside of the substrate in the thickness direction of the substrate from the second post portion, the third post portion provides a lowest end portion of the metal post, and the second post portion has a width narrower than the first post portion and the third post portion (portion 42/43 has the smallest width).
Regarding claim 2, Chino discloses wherein the first post portion is elongated while having a substantially constant width, and the third post portion has substantially the same width as the first post portion (Figure 1A).  
Regarding claim 3, Chino discloses wherein a contact post portion of the metal post connected to the external connection pad has a width narrower than that of the first post portion (Figure 1A).
Regarding claim 4, Chino discloses wherein the second post portion is farther away from the external connection pad, with respect to a center portion of the metal post, and a height of the second post portion is smaller than that of the third post portion (Figure 1A).
Regarding claim 5, Chino discloses wherein a height of the second post portion is greater than that of at least one of the first post portion and the third post portion (Figure 1A).
Regarding claim 6, Chino discloses wherein the metal post includes at least one of copper (Cu), aluminum (Al), nickel (Ni), titanium (Ti), tin (Sn), lead (Pb), silver (Ag), and gold (Au) (Figure 1A).
Regarding claim 7, in Figures 1A, 1B, and 3A, Chino discloses a printed circuit board comprising: a substrate (20) in which insulating layers and wiring patterns are stacked; an external connection pad (30) disposed on an outermost layer of the substrate; a solder resist layer (50) partially shielding the external connection pad; and a metal post (40, Figure 1B) extending outwardly from the solder resist layer in a thickness direction of the substrate, wherein the metal post includes a contact post portion (45) disposed on the solder resist layer, a first post portion (top half portion of 41) extending on the solder resist layer and having a width greater than that of the contact post portion, a second post portion (42/43) having a narrower width than the first post portion, and a third post portion (bottom half portion of 41 that surrounds the bottom surface of 42) extending from the second post portion and having a wider width than the second post portion, and the second post portion is arranged between the first post portion and the third post portion in the thickness direction. 
Regarding claim 8, Chino discloses wherein the first post portion and the third post portion have substantially the same width (Figure 1A). 
Regarding claim 9, Chino discloses wherein the second post portion is located farther away from the external connection pad, with respect to a center portion of the metal post, and a height of the second post portion is smaller than that of the third post portion (Figure 1A).
Regarding claim 10, Chino discloses wherein the second post portion is located at upper and lower portions of the metal post, and a height of the second post portion is greater than that of at least one of the first post portion and the third post portion (Figure 1A).
 Regarding claim 11, Chino discloses wherein the metal post includes at least one of copper (Cu), aluminum (Al), nickel (Ni), titanium (Ti), tin (Sn), lead (Pb), silver (Ag), and gold (Au) (Figure 1A).
Regarding claim 12, in Figures 1A, 1B, and 3A, Chino discloses an electronic component package comprising: a first substrate (20) in which insulating layers and wiring patterns are stacked and including an external connection pad (30) disposed on an outermost layer of the first substrate and a solder resist layer (50) partially shielding the external connection pad; a metal post (40, Figure 1B) extending to the outside of the first substrate in a thickness direction of the first substrate from the external connection pad; a second substrate (65, Figure 2) having a second external connection pad (61) connected to the metal post; and a semiconductor chip (60, Figure 2) mounted on at least one of the first substrate or the second substrate, wherein the metal post includes a contact post portion (45) disposed on the solder resist layer, a first post portion (top half portion of 41) extending on the solder resist layer and having a width greater than that of the contact post portion, a second post portion (42/43) having a narrower width than the first post portion, and a third post portion (bottom half portion of 41 that surrounds the bottom surface of 42) extending from the second post portion and having a wider width than the second post portion, and the second post portion is arranged between the first post portion and the third post portion in the thickness direction.
Regarding claim 13, Chino discloses wherein the first post portion and the third post portion have substantially the same width (Figure 1A).
Regarding claim 14, Chino discloses wherein the second post portion is located farther away from the external connection pad of the first substrate, with respect to a center portion of the metal post, and a height of the second post portion is smaller than that of the third post portion (Figure 1A).
Regarding claim 15, Chino discloses wherein the second post portion is located at upper and lower portions of the metal post, and a height of the second post portion is greater than that of at least one of the first post portion and the third post portion (Figure 1A).
Regarding claim 16, Chino discloses wherein a height of the second post portion is greater than that of at least one of the first post portion and the third post portion (Figure 1A).
Regarding claim 17, in Figures 1A, 1B, and 3A, Chino discloses a printed circuit board comprising: a substrate (20) including a connection pad (30); an insulating layer (50) disposed on the substrate and including an opening (50X, Figure 3A) exposing a portion of the connection pad; and a metal post (40, Figure 1B) connected to the connection pad and protruding from the substrate, wherein the metal post includes a groove portion (the step portion of 42/43) on a side surface of the metal post and spaced apart from the insulating layer. 
Regarding claim 18, Chino discloses wherein the groove portion is disposed between portions of the metal portion, and one or more of the portions of the metal post have a substantially constant width (Figure 1A).
Regarding claim 19, Chino discloses wherein the metal post includes a contact post portion disposed in the opening of the insulating layer and extending from the connection pad, and the contact post portion has a width narrower than another portion of the metal post connected to the groove portion (Figure 1A).
Regarding claim 20, Chino discloses wherein the groove portion is farther away from the connection pad, with 5 respect to a center portion of the metal post (Figure 1A).
Regarding claim 21, Chino discloses wherein the metal post includes at least one of copper (Cu), aluminum (Al), nickel (Ni), titanium (Ti), tin (Sn), lead (Pb), silver (Ag), and gold (Au) (Figure 1A). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847